Felton, J.
The plaintiff concedes that the action is one for money had and received. The money was paid by the plaintiff on the warrant on February 16, 1937. The suit was filed on December 2, 1941. The right of action arose upon the payment of the money to the defendant, and a suit could have been instituted therefor immediately. Inasmuch as an action for money had and received shall be brought within four years from the time the right of action accrues (Jasper School District v. Gormley, 57 Ga. App. 537, 544, 196 S. E. 232; Mobley v. Murray County, 178 Ga. 388, 179 S. E. 680), the suit instituted on December 2, 1941, was barred by the statute of limitations. No fraud is alleged in connection with the transfer of the instrument to the plaintiff, and it is not alleged that the plaintiff was prevented by fraud from ascertaining the invalidity of the warrant or deterred from bringing the suit. The court did not err in sustaining the general demurrer and dismissing the action.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.